tcmemo_2003_131 united_states tax_court charles c jones petitioner v commissioner of internal revenue respondent docket no filed date charles c jones pro_se alan j tomsic for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion respondent determined a deficiency in and an accuracy-related 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so penalty under sec_6662 a on petitioner’s tax for in the respective amounts of dollar_figure and dollar_figure we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in las vegas nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in that return petitioner claimed his filing_status was single and reported total income of dollar_figure and total_tax of dollar_figure petitioner attached a document to his return petitioner’s attachment to his return that contained statements contentions and arguments that the court finds to be frivolous and or ground- less on date respondent issued to petitioner a 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 3petitioner’s attachment to his return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 notice_of_deficiency notice with respect to his taxable_year in that notice respondent determined that for petitioner had unreported wage income of dollar_figure unreported capital_gain income of dollar_figure from the disposition of stock unreported interest_income of dollar_figure and unreported dividend income of dollar_figure respondent also determined in the notice that peti- tioner’s filing_status for was married filing separate in addition respondent determined in the notice that petitioner is liable for for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations or a substantial_understatement of tax discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner does not point to any credible_evidence with respect to any factual issue relevant to ascertaining whether the determinations in the notice are erroneous we conclude that petitioner has the burden of proving that those determination sec_4the parties agree that the notice incorrectly indicated that petitioner was in bankruptcy on the date respondent issued that notice are wrong rule a 290_us_111 sec_7491 petitioner alleges no facts and advances no arguments establishing error in respondent’s determinations for that petitioner had unreported income for totaling dollar_figure and that petitioner’s filing_status for that year was married filing separate nor does petitioner allege any facts or advance any arguments establishing that respondent is wrong in determining that he is liable for for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 instead petitioner denies in the petition that he is liable for the dollar_figure increase in tax and the dollar_figure in penal- ties that respondent determined in the notice in support of those denials petitioner relies on allegations that the court finds to be frivolous and or groundless 5petitioner reported total income of dollar_figure and total_tax of dollar_figure in his return for that year we conclude that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty determined in the notice 6for example petitioner alleges in the petition petitioner disputes the following c that the letter sc is a legal continued although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions and arguments thereby causing the court to waste its limited re- sources the record does not disclose whether respondent placed petitioner on notice about sec_6673 and we shall not impose a penalty under that section at this time however the continued notice_of_deficiency d that richard m creamer respondent’s representative who signed the notice is authorized to create and send out a notice_of_deficiency f that mr johnson respondent’s agent who examined petitioner’s taxable_year can legally create a form_1040 for petitioner for petitioner did not have income from a source that was taxable and submitted a correct form_1040 court hereby places petitioner on notice that if in the future petitioner institutes or maintains a proceeding in the court primarily for delay or takes a position in any such proceeding that is frivolous or groundless the court will be inclined to impose a penalty on him under sec_6673 we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and irrelevant to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
